Exhibit 10.2

 

[image_030.jpg] 

 

10 JUL 2018 

 

CONFIDENTIAL

 



PGCG Assets Holdings Sdn. Bhd.

E-5-2 Block E

Megan Avenue I

Jalan Tun Razak

50450 Kuala Lumpur

 

Dear Sir/Madam

 

Application for Financing Facility/ies

 



Name of Applicant : PGCG Assets Holdings Sdn. Bhd. Account No. : 2-9777590-08 AA
No. : KLC/000212/18

 

We are pleased to advise that your application for the financing facility/ies
under Term Equity Financing-i/ShopSave-i III has been approved as per Appendix
I. The terms and conditions for the facility/ies are attached as per Appendices
II, III, and IV. The Appendices shall supplement and form part of this Letter of
Offer.

 

We trust the above offer is acceptable to you and would appreciate if you could
confirm your acceptance by signing and returning to us this Letter of Offer and
all the Appendices within seven (7) days from the date hereof, failing which our
offer shall be deemed to have lapsed and cancelled.

 

Please note that the appointed solicitors
Messrs----------------------------------------Advocates & Solicitors will
communicate with you to proceed with the financing security documentation upon
receipt of this duly signed Letter of Offer. You may however, select any
solicitor listed in the Bank's panel of solicitors (list of the panel solicitors
is available at account holding branch) to attend to the financing security
documentation under advice to the account holding branch when you accept this
Letter of Offer. All costs and expenses relating to the same shall be borne by
you.

 

It is our pleasure to be of service to you.

 

Yours truly

for PUBLIC ISLAMIC BANK BERHAD

 

 

[image_031.jpg]

 

 



 1 

 



     Text Box: [image_003.gif]

 

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)



 

 

1. I/We confirm that the contents of this Letter of Offer and the terms and
conditions governing the financing as stipulated in this Letter of Offer has
been explained and understood by me/us. I/We confirm that all the terms and
conditions of the facility/ies herein are acceptable to me/us and I/we hereby
accept the offer subject to the completion of the legal documentation required
by the Bank.

 

2. I/We confirm and undertake that I/we shall comply with the rules and
regulations and the Shariah principles governing the facility/ies throughout the
financing period.

 

3. I/We hereby confirm and agree that he facility(ies) granted herein shall be
subject always to the compliance with the Bank Negara Malaysia Guidelines on
Credit Transactions and Exposures with Connected Parties and the Public Bank
Group's Credit Policy on Credit Facilities and Exposures to Connected Parties.
In this respect, I/we undertake to declare to the Bank in the event I/we or if
the Individual Guarantor / Corporate Guarantor and/or Charger / Assignor /
Pledgor for the facilities granted herein is/are a connected party as defined
under the aforementioned Guidelines / Policy. I/We are aware that "connected
party" refers to the following:

 

a.Director / Controlling Shareholder / Influential Shareholder / Executive
Officer / Officer involved in credit functions and their close relatives (which
include their parent / dependents / spouse / dependents of spouse / child
including step child and adopted child/spouse of the child/brother or sister and
their spouses) of the Bank;

b.Firms / Partnerships / Companies or any legal entities which
control/controlled by any person listed in (a) above;

c.Firms / Partnerships / Companies or any legal entities in which any persons
listed in (a) above is interested as a director/ partner/ executive officer/
agent, and subsidiaries or entities controlled by them;

d.Any person for whom the person listed in (a) above is a guarantor; and/or

e.Subsidiary of, or any entity controlled by the Bank, and its connected parties

 

I/We hereby undertake to inform the Bank immediately in the event that any such
relationship as stated above arises in the future. I/We further acknowledge and
agree that the Bank reserves the right to terminate / recall the facility(ies)
granted here in the event I/we have failed to make the appropriate and correct
declaration, resulting the Bank contravening the aforementioned
Guidelines/Policy.

 

4. I/We understand that in order to provide or continue to make available the
facility/ies or for the purpose of recovering any outstanding sums due and
payable by me/us under the facility/ies, my/our personal or credit information
may be disclosed to, shared with or received from relevant third parties,
bodies, bureaux, corporation or credit reporting agencies more particularly
stated below. The Bank will not be able to provide or continue to provide me/us
with the facility/ies unless the Bank can disclose, share with or receive such
personal or credit information from the said relevant third parties.

 

5. I/We hereby consent and authorise that my/our personal and credit information
may be forwarded or made known by the Bank to the guarantors (if applicable) or
the companies in the PBB Group including Public Bank Berhad and Public
Investment Bank Berhad.

 

6. I/We hereby consent and authorise that all information relating to the
facility/ies granted to me/us may be forwarded to any bureau or agencies
established or approved by Bank Negara Malaysia (BNM) or registered and licensed
under the Credit Reporting Agencies Act 2010 including the Central Credit
Bureau, the Borrower Loans Information System, Dishonoured Cheque Information
System (DCheqs), Central Credit Reference Information System (CCRIS), FIS Data
Reference Sdn Bhd (FIS), RAM Credit Information Sdn Bhd (RAMCI), CTOS Data
Systems Sdn Bhd (CTOS), Credit Bureau Malaysia Sdn Bhd (CBM), Dun & Bradstreet
(Malaysia) Sdn Bhd (D&B), Basis Corporation Sdn Bhd (Basis) and other such
bodies, bureaux, corporations or credit reporting agencies, as the case may be,
for the purpose of collecting information from financial institutions regarding
facilities granted or accounts maintained with such financial institutions
and/or review of the facility.

 

7. I/We hereby agree to pay all fees, charges and expenses, and any applicable
tax payable, whether currently in force or to be implemented and chargeable by
law, including but not limited to Goods and Services Tax (GST) on such fees,
charges and expenses in connection with the facility/ies.

 



PGCG ASSETS HOLDINGS SDN BFID

(Company No: 983271-U

      [image_021.gif] 

Date:Text Box: [image_004.gif] 

 

PGCG Assets Holdings Sdn. Bhd.

Company No.: 983271-U

 

 

 



 2 

 

 

 Text Box: [image_003.gif]

 

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)



 

 



Appendix I

 

Details of Facility Approved

 

Facility/ies Approved Term Equity Financing-i         Facility Amount A.   Term
Equity Financing-i RM50,000,000-00
(Ringgit Malaysia : Fifty Million Only)         B.   Business Financing Term
Takaful (if any) RM     0-00
(Ringgit Malaysia : Zero Only)         C.   Legal Cost (if any) RM       0-00
(Ringgit Malaysia : Zero Only)         Total Facility Amount RM50,000,00-00
(Ringgit Malaysia : Fifty Million Only)

 



  The facility/ies granted by the Bank is to enable you to refinancing a
property. Under this concept of Musharakah Mutanaqisah or Diminishing
Musharakah, the Bank will enter into a co-ownership agreement with you to
acquire and own the Property with a view to progressively reducing the Bank's
ownership of the Property until you finally hold the full ownership of the
Property.

 

The total facility/ies amount as stated above shall constitute the Bank's
initial capital contribution which shall be utilised for your acquisition of a
specific Property.

    Purpose The facility/ies shall be used to acquire the Property described
herein. and subsequent thereto for the Bank to lease the Property to you under
the contract of Ijarah. If the facility/ies or any part thereof is required for
any other purpose, you shall have to obtain the Bank's prior written consent
which consent shall be subject to the Bank's absolute discretion and upon such
conditions as the Bank may impose.

 

Any dealings in respect of the Property shall be subject to the terms of the
Musharakah arrangement between you and the Bank. The Bank shall at all times
have custody of the issue document of title of the Property.

 

For the purpose of the Musharakah Mutanaqisah, the initial capital contribution
between the Bank and you shall be in the proportions as stated below.

  

    Bank Customer   Initial Acquisition Payment (RM) RM50,000,000-00
RM40,000,000-00   Initial Ownership Share in the Musharakah (%) 55.56% 44.44%

 



Page 3

 



   

 

 



 Text Box: [image_003.gif]

 

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix I

 

Details of Facility Approved

 



Financing Ijarah Rate Ijarah Period Rate / Pricing       BFR - 1.50% p.a. 180
months      

 



 

"BFR" refer to the Base Financing Rate, as the case may be, representing the
Bank's cost of financing as prescribed by the Bank from time to time, currently
at 6.97 % p.a. The Ijarah rate will be calculated at daily rest.

 

The effective date of the first year Ijarah Rate is to commence one (1) month
from the date of the Letter of Offer i.e. 12 months from the Letter of Offer
date.

    Ijarah Rentals

Payable by 180 monthly payments of RM407,750-00 until full settlement of the
financing.

 

Ijarah Rental may vary according to the changes of Base Financing Rate IBF )
from time to time, currently at 6.97 % p.a.

 

The Ijarah Rental as stated above shall comprise of the Ijarah payment and the
price of the Bank's Musharakah unit.

 

Upfront fee of RM75,000-00 shall be levied.

    Tenor The tenor of financing under the Term Equity Financing-i will be for
180 months. At the end of this tenor and provided all the terms and conditions
under the Term Equity Financing-i have been satisfactorily fulfilled, a Notice
of Fulfillment shall be served to you to transfer the ownership of the Property
financed under the Term Equity Financing-i to you.    

 



Payment 1.1 Pending full release of the facility/ies, the grace instalment
equivalent to the monthly profit based on the amount disbursed shall be settled
by the first week of the following month. Non-payment of such profit shall be
deemed an event of default.         1.2 The first instalment is to commence as
follows:

 





a.For full release of financing facility which falls on the 1st to 10th of the
month, the first instalment is to commence on the 1st day of the following
month.

b.For full release of financing facility which falls on the 11th to the last day
of the month, the first instalment is to commence on the 1st day of the 2nd
subsequent month.

 



    The Bank shall be entitled, from time to time (both before and after
judgement order) to vary at its discretion the spread and/or Base Financing Rate
(BFR), as the case may be, in accordance with prevailing BNM guidelines. If and
whenever there are variations to the Base Financing Rate (BFR), as the case may
be, the Bank may at its absolute discretion make the followins adjustment
consequent upon such variation, namely, either;

 

Page 4

 

 

 

   

 



 

 Text Box: [image_003.gif]

 

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)





 

Appendix I

 

Details of Facility Approved

 

i.        By varying the amount of any monthly payments; or

ii.       By varying the number of the monthly payments.

 

 Notwithstanding the above, the facility/ies granted by the Bank is/are payable
on demand.     2.The Bank has the right to debit your savings/current account at
any time for any fees, charges and taxes payable including but not limited to
the aforementioned processing fee, upfront fee and Goods and Services Tax (GST)
or any other applicable taxes.

 

3.All fees, charges and applicable taxes shall paid in be paid in full/settled
before disbursement of the Facility/ies.

 



Availability Period The financing documentation must be completed and the
facility/ies drawn down within three (3) months from the date of the Letter of
Offer or such extended time as the Bank may allow at its discretion, failing
which the Bank has the right to immediately cancel the facility/ies granted
herein and recover all costs, fees and expenses incurred by the Bank for so
doing.

 

        Details of The Property Property Type : A block of 16 storey boutique
hotel building           Address : No. 160, Jalan Ampang, 50450 Kuala Lumpur    
      Title : Individual Title Geran No. Hakmilik 10010, Lot 238 Seksyen 43,
Bandar Kuala Lumpur, Daerah Kuala Lumpur and Negeri Wilayah Persekutuan KL

 

 



  Registered under : PGCG Assets Holdings Sdn. Bhd.      

For Non-Residential Properties

The Property is to be protected by takaful/insurance policy(ies) against fire,
flood and other risks deemed necessary by the Bank with the Bank's panel of
takaful operators/insurance companies for amount as advised by the valuer. You
may however, select any takaful operator in the Bank's panel of takaful
operators (list of the panel of takaful operators/insurance companies is
available at the account holding branch) or any other takaful operator/
insurance company as the Bank may approve.

      Escalation clause is applied for Fire Takaful certificate / Fire Insurance
policy taken up with our Lonpac Insurance Bhd (Lonpac), wherein the sum covered
shall be increased by 3% per annum [contribution rate as per prevailing
Persatuan Insurans Am Malaysia (PIAM) Revised Fire Tariff] to avoid under
covered due to increase of the reconstruction cost of the property at the
current cost of the construction material.

 











Page 5

 



   

 

 

 Text Box: [image_003.gif]

 

PGCG Assets HOldings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)





 

Appendix I

 

Details of Facility Approved

 

Notwithstanding the escalation clause and in the event that the sum covered for
the Fire Takaful certificate / Fire Insurance policy of the Participant for any
particular year is not increased for any reason whatsoever, the Fire Takaful
certificate / Fire Insurance policy shall continue to remain in full force and
effect and the Bank shall not be held to have waived its rights to impose the
escalation clause in the future and to increase the sum covered and any delay or
omission on the part of the Bank in taking any step to increase the sum covered
and/or to renew the Houseowner Certificate/policy shall not be held to prejudice
its right in respect thereof nor shall the Bank be held liable in any manner
whatsoever for any such non-increase, delay or omission.

 

SecurityThe facility/ies are to be secured by way of the following:       
Principal Instrument       1.       Musharakah Mutanaqisah Master Agreement    
  Subsidiary Instrument       



1a)   Where security is taken over property with individual title / strata title

 





§A registered open all monies 1st party charge stamped nominally over the
property known as No. 160, Jalan Ampang, 50450 Kuala Lumpur held under
Individual Title Geran No. Hakmilik 10010, Lot 238 Seksyen 43, Bandar Kuala
Lumpur, Daerah Kuala Lumpur and Negeri Wilayah Persekutuan KL

 

§Any other security documents as required by the Bank

 

    2.       Assignment of Rental



 

  3.1 Legal Assignment of Rental Proceeds is to be created over property known
as No. 160, Jalan Ampang, 50450 Kuala Lumpur.         3.2 The Deed of Assignment
of Rental Proceeds will be served to the tenant(s) (if subject Property is
tenanted) prior to release or upon completion of Memorandum of Transfer (for
sub-sale cases) whichever applicable.



 

 

 

 

 

 

 

 

 

 







Page 6

 

 

   

 

 

 

 Text Box: [image_003.gif]

 

PGCG Assets HOldings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)





 

Appendix I

 

Details of Facility Approved

 

    3.    Debenture           A debenture creating a fixed and floating charge
over the assets of the customer, both present and future whatsoever and
wheresoever situated.           4.    Guarantees           i)     Joint and
Several Guarantee           The Facility is to be additionally guaranteed
jointly and severally by all directors of the company present and future and/or
the personal guarantee of the following:

 

    No. Name Identity Card No.     1) Wong Weng Kung 720909-08-5057/A2271732





 

    The Bank has the absolute rights to vary this requirement of guarantors at
all times.           ii)   Corporate Guarantee           The facility is to be
corporate guaranteed by Union Hub Technology Sdn. Bhd. (807388-P).              
         









 

 

 

 

 

 

 

 

 

 

 



Page 7

 



   

 

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix II

 

 Term Financing Facility Linked to Current Account-i under ShopSave-i III
Financing Package     1.The term financing facility shall be linked to one (1)
non-profit bearing Islamic current account-i ("the designated account").

 

2.You are eligible to apply for the Bank's ATM BankCard, cheque book and
internet banking services for the designated current account-i. The designated
current account-i must not have any Cash Line Facility-i or financing facility
linked to it.

 

3.The designated account must be opened and maintained solely in your name. A
current account-i in the name of a third party or in your name with another is
strictly not allowed to be linked to the term financing account.

 

4.The term financing account and the designated current account-i must be
maintained with the same Branch of the Bank.

 

5.For the purpose of computing the profit on the term financing, the outstanding
Bank's Sale Price will be reduced in proportion to the balance in the designated
current account-i subject to the following :-

 

 5.1The reduction for the outstanding Bank’s Sale Price shall commence upon
first disbursement of the house financing; and     5.2The computation of
eligible balance in the designated account deductible against outstanding
financing amount is subject to whichever lower of:-

 

i.maximum capping of 70% on the balance in the designated account;
      or      ii.Outstanding financing amount.

 

6.Profit due on the term financing will be calculated on daily rest based on
outstanding principal balance.

 

7.Notwithstanding the reduction of the Bank's Sale Price, you shall continue to
service the monthly instalments via Standing Instruction.

 

8.A non- refundable one-off fee of RM200-00 (or such other amount as may be
determined by the Bank) must be paid upon your acceptance of the house financing
facility.

 

9.A maintenance fee of RM10-00 or such other amount as may be determined by the
Bank will be debited from the term financing account on a monthly basis from the
date of first release of the term financing until full settlement of the Bank's
Sale Price and all other payments due to the Bank.

 

10.The Bank reserves the right not to compute the Bank's Sale Price in
proportion to the balance in the designated current account-i in the event that
the designated current account-i is closed/suspended due to bad conduct or
whatsoever reasons that the Bank may deem fit.      11.The Bank reserves the
right to combine or consolidate all or any of your accounts with the Bank and
set off or transfer any sum outstanding to the credit of any one or more such
accounts towards satisfaction of any of your liabilities with the Bank at any
time with notice to you. The Bank shall also have a lien over the security of
any financing account/Facility/ies to cover your financing with the Bank or any
other account with the Bank under consolidation.       At the Bank's absolute
discretion, you also agree that the Bank will not be held responsible for any
"returned cheque" in the event the current account-i is short of funds due to
the said set-off. The exercise by the Bank of its right under this clause shall
be without prejudice to any other rights or remedies available and you shall
hold the Bank harmless for doing so.





 

Page 8

 

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix II

 



  SPECIFIC TERMS AND CONDITIONS FOR TERM EQUITY FINANCING-i         1.

The financing amount shall be released directly to the developer/vendor or
whichever party concerned through the lawyers on the Bank's panel against the
original/certified architect or engineer certificates on work completed and/or
Redemption Statement provided the difference between the financing amount and
purchase price due to the vendor/developer has been settled by you.

        2.

For progressive financing releases where there is a Master Chargee, the Bank is
authorised to release the financing as partial redemption sum to the chargee
bank in accordance with the terms of the Sales and Purchase Agreement assigned
to the Bank.

 

  3.

a)

The change of the Base Financing Rate (BFR) and/or the Base Rate (BR) shall be
notified by the Bank to the Customer(s) in the following manner:

 



 i) by placing in one issue of a daily national newspaper a general notice of
change of the Base Financing Rate (BFR) and/or the Base Rate (BR) addressed to
the public generally; or           ii) by posting a notice of such variation in
the Bank's branch premises and the Bank's website.

 



    b) The decision of the Bank as to what at any time is the Base Financing
Rate (BFR) and/or the Base Rate (BR), and the date(s) from which such amendment
shall take effect, shall be final and conclusive and shall not be questioned on
any account whatsoever.

 



  4.

In the event of default of the monthly instalment, the Bank reserves the right
to impose actual compensation charges and you shall be liable to pay to the Bank
actual compensation in the following situations:

 





a)for failure to pay any instalments of the facility/ies from date of the first
drawdown until the date of the maturity of the facility/ies or on the
outstanding balance, subject to rebate, if applicable. The ta 'widh
(compensation) rate that shall be applied is one per cent (1%) per annum on any
overdue amount, or any such rate as approved by Bank Negara Malaysia.

 

Formula for ta 'widh on overdue instalment(s) is as follows:

 

 

Overdue instalment(s) X ta 'widh rate X No. of Overdue day(s)

              365

 

 

 

b)please take note that if the account remains in arrears and upon recall of the
facility or brought to court for judgement before maturity date, late payment
charge of 1% p.a. on the remaining outstanding balance will be imposed.

 

 

Outstanding Balance X 1% X No. of Overdue day(s)

             365

 

 

c)for failure to pay any instalments and which failure continues beyond the
maturity date of the facility/ies, the compensation rate that shall be applied
is the Bank's Average Financing Rate* (AFR) i.e. the combination of (ta 'widh
(the amount that may be compensated to the Bank based on the actual loss
incurred due to default) and gharamah (penalty charged on the defaulters over
and above the ta’ widh) on the outstanding balance or any such rate as approved
by Bank Negara Malaysia.

 

The formula for late payment charge after maturity is as follows:

 

 

Outstanding balance X Average Financing Rate (AFR)# X No. of Overdue day(s)

                      365

    #Also known as "Combined Rate"          



  d) The Bank shall not compound the compensation payable to the financing
amount.



 

Page 9

 

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix II

 

SPECIFIC TERMS AND CONDITIONS FOR TERM EOUITY FINANCING-i

 

5.The Bank has the right at any time without notice to you to debit your current
/ savings account with us towards payment of the monthly payment of the
financing and any other charges and / or fees incurred in the granting of the
financing including takaful, quit rent, assessment, cost of an updated / revised
valuation reports, fees for searches, legal fees for preparation and perfection
of security documents by Bank's solicitors, legal cost incurred in relation to
enforcement of security / recovery cost and any other cost or expenses
incidental thereto.

 

6.You shall be responsible for all maintenance and repair of the Property as
lessee under the Ijarah Arrangement and Service Agency Arrangement and to
procure takaful in respect of the Property.

 

7.Where you agree to participate in a Mortgage Reducing Term Takaful (MRTT) and
the contribution amount of the same is to be part financed by the Bank or borne
solely by you, you hereby authorise the Bank to debit the facility/ies account
or any of your demand deposit accounts for the balance contribution amount or
full contribution amount, as the case may be. You hereby agree to maintain
sufficient funds in the above account for this purpose.

 



  8. a) Three (3) month(s) notice to the Bank is required for prepayment of the
financing amount failing which profit of similar period will be charged.

 



  b) Any amount received as prepayment shall first be applied towards payment of
any arrears, outstanding charges, profit accrued and the instalment payment due
for the month. Any surplus therefrom ("the surplus amount") shall reduce the
financing amount.





 

9.In the event that the facility/ies is/are cancelled by you at any time during
the period between acceptance of this Letter of Offer and full disbursement of
the financing amount, the Bank has the right to recover from you all legal fees,
stamp duty and other related expenses incurred or suffered by the Bank arising
from or relating to this financing (including those which the Bank had
previously agreed to bear) by any method the Bank deems necessary without
further notice, including the right to debit any account maintained by you with
the Bank.

 

10.An Open Standing Instruction on Current Account-i is to be executed to
facilitate the monthly payment of the Term Equity Financing-i.

 

11.The Bank has the right to "sell down" to Cagamas Housing financing without
your prior consent.

 

12.The Bank has the right to discontinue progressive release of the Bank's
financing amount in the event of a default and/or the project is abandoned by
the developer.

 

13.Waiver of Business Financing Term Takaful (BFTT) requirement.

 

 

Page 10

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 



 

Appendix III

 

CONDITIONS PRECEDENT TO DISBURSEMENT OF THE FACILITY/IES

 

The following conditions precedent must be fulfilled prior to the disbursement
of any part of the facility/ies:

 



  1. Acceptance of this Letter of Offer.

 

2.The company's resolution confirming the request and acceptance of the
facility/ies as per terms and conditions indicated in this Letter of Offer and
the creation of the securities thereunder (if applicable).

 

3.Execution and completion of all financing and security documentation relating
to the facility/ies (if applicable).

 

4.A complete and favourable bankruptcy/winding-up search has been made on the
customer(s), directors)/partner(s) and guarantor(s). Clean Official Assignee
(OA) search results on all relevant parties are to be obtained prior to release
of the financing facility.

 

5.All undertakings as the Bank shall deem appropriate or necessary from the
relevant parties shall have first been obtained by the Bank.

 

6.You are to execute a Statutory Declaration that the Property/ies purchased or
the building to be erected is for your own occupation - applicable for
residential property/ies only.

 

7.Where the titleholder of the Property is a third party, a Letter of
Consent/Hibah is to be executed.

 

8.Full compliance with the provisions of the Islamic Financial Services Act 2013
and the Foreign Exchange Administration Rules.

 

9.Where the separate document of title in respect of the Property has not been
issued by the appropriate authority you shall have deposited with the Bank the
original sale and purchase agreement relating to the purchase of the Property
and/or documents pertaining to the Property evidencing rights and/or ownership
in the Property.

 

10.Where the separate document of the title in respect of the Property has been
issued by the appropriate authority, you shall have furnished or caused to have
been furnished to the Bank the issued document of title.

 

  11.

Confirmation by the Bank's solicitor that the differential sum between the
purchase price and the facility/ies has been settled by you. (if applicable)

 

12.All relevant authorities' approvals/consents have been obtained (e.g. land
conversion, building plans, state government approvals allowing properties to be
charged to the Bank, etc.).

 

13.You shall have furnished to the Bank a copy of the quit rent receipt for the
current year due and payable in respect of the Property.

 

14.A Valuation Report from a valuer on the Bank's panel is to be furnished on
the property offered as security reflecting a current market value of not less
than RM90,000,000-00 on "as is where is" basis prior to release of the facility.
You may select any valuer in the Bank's Panel of Valuers (the list of the Panel
of Valuers is available at the account holding branch) or any other valuer as we
may approve, to determine the current market value of the subject property. All
cost and expenses relating to the same shall be borne by you.

 

In the event that the current market value obtained is less than
RM90,000,000-00, financing quantum is to be reduced proportionately subject to
margin of financing of 55.56% against the current market value obtained.

 

15.A copy of valid hotel license/permit is to be obtained by the tenant, Le
Apple Boutique Hotel (KLCC) Sdn. Bhd. prior to release of the facility.

 

16.A copy of latest Form 49 reflecting Dato Wong Weng Kung and Chai Kok Wai as
directors of the company is to be furnished to the Bank prior to release of the
facility.

 

Page 11

 

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 



 

Appendix III



 

CONDITIONS PRECEDENT TO DISBURSEMENT OF THE FACILITY/IES

 

17.A copy of applicants's and corporate guarantor's Audited Accounts for FYE 31
October 2017 reflecting turnover, pre-tax profit and networth with a negative
variance of not more than 10% from the draft/management accounts is to be
furnished the Bank prior to release of the facility.

 



18.Section 225 of the Companies Act 2016 is not contravened in respect of
Corporate Guaranteed by Union Hub Technology Sdn. Bhd. (807388-P).



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 12

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 



 

Appendix IV

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES

 

1.       The Bank has the right to:

 

i)recall the facility/ies if they are not used for their intended purposes or if
the Property is used for purposes deemed to be contrary to Islamic principles or
for "haram" purposes such as for gambling, alcohol, conventional financing /
pawn broking / insurance, dischotheque/night club, pig farming and other pig
related business;

 

ii)review the facility/ies at any time and from time to time irrespective of
whether or not an event of default has occurred and any review, if so conducted,
shall be in the manner determined solely by the Bank. Any delay or omission to
conduct a review shall not be construed as a waiver of the Bank's right to
review nor prejudice the Bank's right to recover all monies due and payable to
the Bank;

 

iii)impose additional conditions, amend any terms and conditions governing the
facility/ies including operating terms and conditions of bills facility/ies and
revise/vary other charges from time to time at the Bank's absolute discretion;

 

iv)at any time without notice to debit your account with the Bank for all
expenses whatsoever incurred in the granting of the facility/ies including
takaful contributions, quit rent, assessment, cost of an updated / revised
valuation reports, search fees and legal fees for the preparation and perfection
of the security documents by Bank's solicitors, and trade / credit checking /
banker's enquiry on drawees of bills and those incurred in the enforcement of
security / recovery costs.

 

v)debit the available balances under Cash Line Facility-i, current account,
savings account, Investment Account-i or fixed deposits account to settle
existing arrears/excesses/overdue of other facility/ies with seven (7) days
prior written notice to you;

 

vi)without prejudice to any other remedy which the Bank may have, the Bank may
at any time and with seven (7) days prior written notice to you combine or
consolidate all or any of your Islamic accounts with any of your liabilities
under any other agreement or contract with the Bank and set off or transfer any
sum or sums outstanding to the credit of any one or snore of such Islamic
accounts in or towards satisfaction of any of your liabilities;       At the
Bank's absolute discretion, you also agree that the Bank will not be held
responsible for any "returned cheque" in the event the current account-i is
short of funds due to the said set-off. The exercise by the Bank of its rights
under this Clause shall be without prejudice to any other rights or remedies
available and you shall hold the Bank harmless for doing so.

 



vii)at any one time hereafter and notwithstanding that the financing/security
documentation has been completed, to withdraw or not make available the
facility/ies or any part thereof upon the happening of any event which in the
Bank's opinion would affect in any way your financial position and/or hinder the
carrying on your business affairs in accordance with sound financial, industrial
or commercial standards and practices and/or would jeopardise the Bank's
security position and/or which is a default in respect of any of the
requirements of the Bank whatsoever at any time and from time to time and the
decision of the Bank shall be final and conclusive;       The Bank has the
absolute discretion to decide on the implementation of this condition (whenever
deemed applicable).

 

viii)terminate the facility/ies without assigning any reasons thereof and by
giving not less than seven (7) days notice in writing to terminate. The
aforesaid seven (7) days shall be calculated with effect from the day following
after the date of the Bank's letter of demand. This notice may be forwarded by
ordinary post to the last known address; and/or

 

ix)set off/debit your accounts/deposits/credit balances to cover all
facility/ies which are in excess/arrears/overdue with seven (7) days prior
written notice to you. In such event the Bank has the right to return cheques
drawn on your current account/Cash Line Facility-i account.

 

Page 13

 

 

 



   

 

 

[image_014.jpg]

PGCG Assets Holdings Sdn. Bhd.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 



 

Appendix IV

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES

 

2.You hereby confirm and agree that the facility(ies) granted herein shall be
subject always to the compliance with the Bank Negara Malaysia Guidelines on
Credit Transactions and Exposures with Connected Parties and the Public Bank
Group's Credit Policy on Credit Facilities and Exposures to Connected Parties,
In this respect, you undertake to declare to the Bank in the event you or if the
Individual Guarantor/Corporate Guarantor and/or Chargor/ Assignor/ Pledgor for
the facilities granted herein is/are a connected party as defined under the
aforementioned Guidelines/ Policy. You are aware that "connected party' refers
to the following:

 

a)Director/Controlling Shareholder/Influential Shareholder/Executive
Officer/Officer involved in credit functions and their close relatives (which
include their parent/ dependents/spouse/dependents of spouse/child including
step child and adopted child/spouse of the child/brother or sister and their
spouses) of the Bank;

 

b)Firms/Partnerships/Companies or any legal entities which control/controlled by
any person listed in (a) above;

 

c)Firms/Partnerships/Companies or any legal entities in which any persons listed
in (a) above is interested as a director/partner/executive officer/ agent/
guarantor, and subsidiaries or entities controlled by them;

 

d)Any person for whom the person listed in (a) above is a guarantor; and/or

 

e)Subsidiary of, or an entity controlled by the Bank, and its connected parties.

 

You hereby undertake to inform the Bank immediately in the event that any such
relationship as stated above arises in the future. You further acknowledge and
agree that the Bank reserves the right to terminate/ recall the facility(ies)
granted herein in the event you have failed to make the appropriate or correct
declaration, resulting in the Bank contravening the aforementioned Guidelines/
Policy.

 

  3. i) You hereby consent and authorise that all information relating to your
application for the facility/ies may be forwarded to any bureaux or agencies
established or approved by Bank Negara Malaysia (BNM) or registered and licensed
under the Credit Reporting Agencies Act 2010 including the Central Credit
Bureau, the Borrower Loans Information System, Dishonoured Cheque Information
System (DCheqs), DCHEQS, Central Credit Referral Information System (CCRIS), FIS
Data Reference Sdn Bhd (FIS), RAM Credit Information Sdn Bhd (RAMCI), CTOS Data
Systems Sdn Bhd (CTOS), Credit Bureau Malaysia Sdn Bhd (CBM), Dun & Bradstreet
(Malaysia) Sdn Bhd (D&B), Basis Corporation Sdn Bhd (Basis) and other such
bodies, bureau, corporations, or credit reporting agencies as the case may be
for the purposes of collecting information from financial institutions regarding
facility/ies granted or accounts maintained to be granted or granted or accounts
maintained with such financial institutions and/or review of the facility/ies  
            You further consent and authorise that all information, records and
documents relating to the facility/ies may be forwarded to Cagamas Berhad or
Danaharta Berhad or any such body or corporation as the case may be in the event
the facility/ies or part thereof is sold to them.

 



ii)The Bank shall not be liable with respect to the accuracy or completeness of
the CCRIS information and shall not be liable for damages caused under any
circumstances.

 

  4.   The Bank is authorised to release all information on the financing
account to the guarantor(s).               You hereby expressly consent and
authorise the Bank to give, produce, divulge, reveal or otherwise disclose all
information regarding your account with other banks to the guarantors (if
applicable) and to companies which are or which may in the future be a
holding/subsidiary/associate company of the Bank.           5.   The
Property/ies charged to the Bank are required to be inspected and valued by the
Bank's panel of valuers from time to time in accordance with the Bank's policy.
It has to be adequately insured for their insurable market value at all times in
the name of the registered owner with the Bank as chargee with the Bank's panel
of takaful operators or any other takaful operator as the Bank may approve and
the sum covered will be reviewed annually.               You shall give timely
notice to the Bank forthwith upon the happening of any event which might affect
any takaful policy relating to the said Property/ies including details of the
occupants of the Property/ies, any changes thereto and type of business
conducted. It is hereby agreed that you consent to such information being
forwarded to the takaful operator by the Bank.

 







Page 14

 

 

 



   

 

 

[image_025.jpg]

PGCG Assets Holdings Sdn. Bid.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix IV

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES

 

6.You and/or the chargor/assignor hereby agree to assign to the Bank all
proceeds of the rentals arising from the tenancy or leasing of the
charged/assigned Property/ies now or in the future from time to time during the
continuation of the facility/ies with the Bank.

 

7.You and/or the chargor/assignor hereby expressly covenant with the Bank that
the right of the Bank to receive the rentals pursuant to the Assignment of
Rental Agreement shall not in any way involve the Bank in any of your/the
chargor's/assignor's obligation under the Tenancy Agreement/Lease Agreement and
you and the chargor/the assignor hereby agree to abide by all the terms of the
Tenancy Agreement/Lease Agreement as a Landlord thereunder. You and the
chargor/assignor hereby further agree to indemnify and save harmless the Bank
against any and all liabilities, losses, damages, penalties, costs, expenses,
disbursements claims, actions and proceedings whatsoever which may be taken or
made against, imposed on, incurred or sustained by the Bank or which may arise
as a result of the Bank receiving the proceeds of the rentals from the Tenancy
Agreement/Lease Agreement and from any breach of the terms of the Tenancy
Agreement/Lease Agreement binding upon you and/or the chargor/assignor as the
Landlord.

 

8.You hereby confirm that all the directors agree that any and all payments of
financing/advances/facilities granted by the directors to you and any payment of
the said financing/advances/facilities due from you to the directors are hereby
subordinated to the facility granted herein i.e. the settlement or the payment
of the facility granted herein shall rank in priority to the settlement or
payment of the financing/advances/facilities granted by the directors to you.

 

  9. You are required to furnish the following:



 

i)Audited final accounts of the company within 6 months after each financial
year end (if applicable).

 

ii)To advise the Bank of any change of correspondence address. Any written
correspondence/notices are deemed sufficiently delivered if they are to be
posted/left at the usual or last known correspondence address.

 

iii)Copies of current year's quit rent receipt of relevant charged/assigned
properties to be forwarded to the Bank's solicitors and similar copies to be
sent to the Bank for record. Yearly quit rent/assessment receipts must be
submitted to the Bank not later than 31 May each year.

 

10.The Bank has the liberty to determine at its absolute discretion and without
reference to the customer and corporate guarantor, the circumstances requiring
the stamping of the letter of guarantee and/or other security instruments at
additional stamp duty including penalty rate (if applicable).       You are to
furnish the Bank with a Letter of Authority to debit your accounts with the Bank
for the additional/penalty stamp duty, should the need arise (if applicable).
     11.If any of the terms and conditions of this Letter of Offer contradicts
with any terms and conditions in any other security document(s) or is deemed
invalid, it shall be confined to the specific condition only without affecting
the validity of all other terms and conditions of this Letter of Offer. All
terms and conditions stipulated in any other security document(s) shall remain
intact.

 

12.Any term or condition herein which is illegal, prohibited or unenforceable by
law shall be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions thereof.

 

13.The Bank has the right to assign or transfer all or part of its obligations
under this Letter of Offer without your consent. Any such assignee or transferee
shall be treated as a party for all purposes of this Letter of Offer and shall
be entitled to the full benefit of this document to the same extent if it were
an original party in respect of the rights or obligations or transferred to it.

 

14.The Bank has the right to withdraw the Letter of Offer in the event the terms
and conditions of the Sate and Purchase Agreement are deemed to be unfavourable
and not in the Bank's interest.

 

15.The Bank may disclose to the actual or potential assignee, successor,
sub-participant or the like such information about you or any other person as it
may deem fit.

 

Page 15

 

 

 



   

 

 

[image_025.jpg]

PGCG Assets Holdings Sdn. Bid.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

Appendix IV

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES



 



  16.

Notwithstanding the provisions relating to the payment of the monies advanced as
herein before provided, the customer hereby expressly agrees that if any sums
shall be due from the customer to the Bank from time to time or at any time or
if the customer may be or become liable to the Bank on any Islamic banking
account or any other Islamic account, current or otherwise in any manner
whatsoever or if default is made in any provisions of such Islamic accounts or
in any other Islamic facility/ies granted by the Bank to the customer in any of
the provisions herein, then and in such event the Bank's Remaining Musharakah
Units and all advances, actual compensation together with all monies payable
under such Islamic accounts or other Islamic facility/ies aforesaid shall
immediately become due and payable and the security herein shall become
immediately enforceable as security for all monies and liabilities whatsoever
due and payable to the Bank.

        17.

In the event the developer is not agreeable to the lodgement of a Private Caveat
on the Master Title, you hereby consent to the Bank waiving such lodgement.

        18. You shall irrevocably authorise the Bank to debit your account for
payment of legal fees and out of pocket expenses for the preparation and
perfection of all security documentation.         19. The amount to be financed
by the Bank shall not exceed the Facility Approved of the Property. In the event
that, after the execution of the Musharakah Mutanaqisah Master Agreement, the
Vendor or Developer grants any discount on the purchase price of the Property to
you, the Bank shall be at liberty not to make any further disbursements of the
balance of the Facility Approved which is equivalent to the amount of the
discount granted by the Vendor/Developer.         20. Upon demand/recall of the
facility/ies and/or classification of account(s) as impaired financing, all
monies outstanding under the facility/ies shall immediately become due and
payable to the Bank.         21. The customer and the security party hereby
declare and confirm that the facility/ies may be terminated and the outstanding
balance in the Musharakah arrangement together with profit thereon and any other
moneys covenanted to be paid or intended to be secured hereunder shall become
due and immediately payable whether formally demanded or not, if the customer
and/or security party has any legal proceedings or suits instituted or
threatened to be instituted by any person against the customer and/or security
party.         22. In the event of default, the Bank will be entitled to
exercise any of the following: -

 

(i)accept and/or exercise your promise to purchase the Bank's remaining share in
the Musharakah whereby you shall purchase the Bank's remaining undivided shares
in the Musharakah and pay all sums payable hereunder and under the other
Security Documents, upon which the Bank will transfer all the Bank's share of
ownership in the Musharakah to you at your cost and expense whereupon the
Musharakah hereunder will be dissolved; or

 

(ii)exercise your power of attorney to sell the Property to any third party
whereupon the Musharakah hereunder will be dissolved.

 

In either situation, the Bank shall be entitled without further notice to you to
enforce all or any of the Security Documents and all of the remedies available
under the law.

 

  23. The Bank has the right to combine or consolidate all or any of your
accounts with the Bank and/or its subsidiaries and set off or transfer any sum
outstanding to the credit of any one or more such accounts towards satisfaction
of any of your liabilities with the Bank and/or its subsidiaries at any time
with seven (7) calendar days prior notice to you. The bank shall also have a
lien over the security of any financing account/facility to cover your borrowing
with the Bank and/or its subsidiaries of any other under consolidation.        
24. In the event that you have requested the Bank for waiver of MRTT/MRPA/BFTT
coverage in respect of the financing offered by the Bank to you vide this Letter
of Offer, you confirm that you fully understand the consequential effects that
such waiver/modifications and the absence of MRTT/MRPA/BFTT. You agree to
indemnify and hold the Bank harmless against all losses and claims.



 

Page 16

 

 

 



   

 

  

[image_025.jpg]

PGCG Assets Holdings Sdn. Bid.

A/c No. 2-9777590-08

(A/A No. KLC/000212/18)

 

 

 

 

 

Appendix IV

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES



 

25.Notwithstanding that the facility/ies and/or security documentation has been
duly approved, accepted and/or completed, the Bank has the absolute right and
discretion not to release or make available the facility/ies or any part thereof
or to withdraw, terminate and/or recall the facility/ies therein granted to the
Customer immediately upon the Bank becoming aware that the Customer and/or
security party is or has been investigated or is alleged to be involved and/or
had committed any illegal activities or criminal offences of any nature
whatsoever or will be or have been allegedly subjected to any criminal
prosecution and/or conviction and/or any security in respect of the facility/ies
held by the Bank is subjected to or at risk freezing, seizure and forfeiture by
the Federal Government and/or other relevant authorities or bodies. In all
events, the Bank's decision shall be final and conclusive.

 

26.A termination fee of RM2,000-00 (or such other amount as the Bank may
stipulate) shall be charged if any of the facility (ies) herein or any part
thereof is cancelled prior to the disbursement of the facility(ies) for any
reason whatsoever.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 17

 

 

 



   

 

